Per Curiam,
As shown by the bill and answer, plaintiff company leased a tract of land for the term of five years from January 1, 1890, for the purpose of drilling and operating gas and oil wells. The consideration for the lease, among other things, was one third of all profits realized from the gas and oil found on the premises. In pursuance of the lease plaintiff company took possession of the demised premises, drilled a gas well, and finding a good supply of gas in January, 1891, proceeded to market the same. Early in the following year, the defendant forcibly severed the pipes and diverted the gas from the pipe line because, as he alleged, the lease had been • forfeited by reason of the lessee’s failure to account for the proceeds of the well. In 1893, the company regained possession by the action of this court in reinstating the injunction which had theretofore been granted at its instance, but had been dissolved by the court below: Poterie Gas Co. v. Poterie, 153 Pa. 10. The case having been referred to a master was prosecuted to a hearing and final decree. By deducting the expenses of drilling the well, laying a pipe line, etc., the master concluded, and so reported, that plaintiff company at the time it was dispossessed, did not owe defendant anything, and was therefore not in default, or subject to forfeiture ; and he accordingly recommended a decree, February 17, 1894, making the injunction perpetual, and ordering the defendant to pay plaintiff company the sum of $2201.62 as compensa*75tion for tbe gas diverted during tbe time defendant was in possession and control of tbe well, with interest and costs. The decree thus recommended was entered by the court “ without prejudice to the rights of the defendant, George Poterie, to compel plaintiff company to account to him for his share of the earnings of the gas well ” to the date of the termination of the lease. The learned master’s findings of fact, approved by the court, were fully warranted by the evidence, and the conclusions of law necessarily follow therefrom.
The decree was properly entered “ without prejudice ” to the defendant’s right to an accounting; and inasmuch as the lease has expired, he may now have his rights, in that regard, considered in due form and finally adjudicated. There appears to be nothing in the case that calls for further comment.
Decree affirmed and appeal dismissed at appellant’s costs.